Mr. Justice Robb
delivered the opinion of the Court:
The identity of the accused was not in issue at the trial, and it was not competent for the government to prove that, under another name, he had committed another and independent crime. And yet such was the trend and substantial effect of the evidence of this detective. While, generally speaking, it is competent to show that at or about the time of the crime the accused told falsehoods about himself,—for instance by giving false reasons for his presence in the town where the crime was perpetrated (State v. Lambert, 104 Me. 394, 71 Atl. 1092, 15 Ann. Cas. 1055; State v. Jennings, 48 Or. 483, 87 Pac. 524, 89 Pac. 421),—such testimony, to be admissible, must indicate a consciousness of guilt of the crime charged; in oother words, that •when charged with the commission of the particular crime the *416accused sought to avoid the,charge by uttering falsehoods. Such testimony is admissible, as is testimony of flight, when received as a circumstance having a tendency to prove guilt. So, too, it is permissible to show that one knowing that he was suspected of a crime fled and lived in disguise, under an assumed name. State v. Chase, 68 Vt. 405, 35 Atl. 336. But we fail to perceive how the denial by the defendant, at the time of his arrest, that he had previously been arrested, could be said to indicate a consciousness of committing this robbery, even although the government had followed up that testimony with proof that he had been thus arrested under another name. The fact in issue was the guilt or innocence of the defendant of the crime charged, and the presumption of innocence attended him at the trial. And yet the jury were clearly given to understand that he was a man with a criminal record. The language used by the detective was talismanic. Undoubtedly the jury understood that the “gallery” referred to was the “rogues’ gallery,” and appreciated to the fullest extent the allusion to the photograph which the detective had shown the defendant.»
In State v. Shuford, 69 N. C. 486, it was held error to permit a witness, at the trial of a mother for the murder of her infant child, to relate a statement made by the mother of the defendant in her presence and about the time of her arrest, that the defendant “had a child this way before, and put it away,” to which the defendant made no reply. The court observed that there was no connection between the two crimes, and that evidence tending to prove the former “was wholly irrelevant, but well calculated to prejudice and mislead a jury.”
In the present case it is not unlikely that the result would have been the same-had the inadmissible testimony been excluded, but we cannot assume that it would have been. It clearly appearing that this testimony was prejudicial to the defendant, it is our duty to reverse the judgment, to the end that he may have a fair and impartial trial. It is so ordered. Reversed.